PATTERSON, Chief Judge.
Onix Medina appeals from an Unemployment Appeals Commission (UAC) order which denies him benefits under the Florida Training Investment Program, authorized by section 443.231, Florida Statutes (1997). We reverse the UAC’s order and remand for the payment of benefits.
In 1998, Medina lost his job, exhausted his unemployment benefits, and sought to participate in the Training Investment Program (TIP). As appellee UAC concedes, it erred in affirming the appeals referee’s decision which denied TIP benefits to Medina solely because he had qualified for and received twenty-six weeks of TIP benefits in connection with a 1993 claim. The original TIP program under which Medina received benefits in 1993 and 1994 expired on July 1, 1995. See Ch. 92-38, § 5, at 346, Laws of Fla. Section 443.231(5)(b), Florida Statutes (1997), which was enacted in 1996, limits benefits to “26 weeks under this program.” See Ch. 96-378, § 11, at 1590, Laws of Fla. Benefits under the current TIP program are available only for claims based on unemployment compensation benefit years “beginning on or after July 1, 1996.” § 443.231(4)(a), Fla. Stat. (1997). Nothing in the current TIP program limits benefits based on participation in a prior program. Therefore, we reverse the UAC’s order which denies benefits to Medina.
Medina established at the hearing before the appeals referee that he met all the requirements of section 443.231(4)(a), and the Department of Labor and Employment Security did not dispute Medina’s testimony. Thus, we remand with directions that the Department pay Medina the TIP benefits to which he is entitled.
Reversed and remanded.
PARKER and STRINGER, JJ., Concur.